Cooper, J,,
delivered the opinion of the court.
The objection that the publication for the non-resident defendants described them as partners under the firm-name of Crudup & Co. instead of Tabler, Crudup & Co. cannot prevail. The suit is against the partners who composed the firm, and the names of the members, their place of residence, and post-office- are correctly stated in the publication made. This was sufficient to notify them of the pendency of the suit against them and to bind the property attached. The averment in the declaration that the defendants were indebted to the plaintiff under a contract made by them as partners was but the equivalent of averring that the obligation was the joint and several obligation of the defendants, and by their default in traversing the allegation they admitted its truth for all the purposes of this suit.
The. defendants cannot complain of any error which exists, if there be any, in the judgment against the garnishee, who does not complain. Code of 1880, § 1440.
The judgment against the defendants, though in form a personal one, will not support an execution against their general estate. Its operation is by the statute expressly limited to the property attached. Code of 1880, § 2467.

The judgment is affirmed.